Citation Nr: 0618072	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  99-08 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
diplopia of the left eye, a residual of a blowout fracture of 
the left eye.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to February 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In November 1999, the veteran testified before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims folder and has been reviewed.

In February 2000, May 2001, and July 2003, the Board remanded 
the case for further development.  

Also in July 2003, the Board granted a separate 10 percent 
evaluation for ptosis of the left eye.  In an October 2004 
rating decision, the RO effectuated such grant, effective 
June 4, 2001.  That was a complete grant of the benefit 
sought and the veteran has not appealed the evaluation or 
effective date assigned; that matter is not currently before 
the Board. 

The case has since returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran's residuals of blowout fracture of the left 
orbit are productive of visual acuity correctable to 20/70 
with complaints of pain; no active pathology, visual field 
loss, rest-requirements, or episodic incapacity clinically 
has been shown.

2.  The veteran's diplopia exists in two individual and 
separate areas of the left eye, the equivalent visual acuity 
will be taken one step worse to 20/100.

3.  The veteran has not submitted evidence tending to show 
that his service-connected residuals of orbital blowout 
fracture require frequent hospitalization, are unusual, or 
cause marked interference with employment.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of blowout fracture, of the left orbit 
with diplopia, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.83, 4.84a, Diagnostic 
Codes 6009, 6079, 6090 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in May 2001 and 
November 2004.  The November 2004 letter specifically advised 
the veteran to submit any pertinent evidence in his 
possession.  Both VCAA letters informed him of the evidence 
required to substantiate his increased rating claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA/"QTC" eye examinations.  The claims folder 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the medical evidence from VA Medical Centers in Decatur and 
Atlanta, Georgia.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he or his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's increased 
rating claim, no additional disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).


Factual Background

During service, the veteran sustained a blowout fracture to 
the left eye.  The RO originally granted service connection 
for residuals of trauma to the left eye, enophthalmos, in 
February 1988 and assigned a noncompensable evaluation 
effective July 15, 1987.  The veteran was awarded temporary 
100 percent evaluations based on convalescence for the 
periods from April 15, 1996 to June 1, 1996, and from August 
18, 1997 to October 1, 1997.  

On January 1998 VA examination, diagnosis was left 
hypertropia, and diplopia secondary to the in-service blowout 
fracture.

On May 1998 VA examination, diagnosis was residual strabismus 
status-post surgery for left orbital floor fracture, and 
questionable old mild left traumatic neuropathy.

On November 1998 VA examination, there was evidence of marked 
enophthalmos on the left and narrowing of the left palpebral 
fissure.  Diagnosis was longstanding left/right hypertropia 
(not correctable by glasses with prisms) and marked 
enophthalmos secondary to blowout fracture on the left.  The 
examiner noted that further surgery would unlikely improve 
the situation.  

In a February 1999 rating decision, the RO increased the 
veteran's evaluation for residuals of blowout fracture to 10 
percent, effective January 27, 1998.

During the veteran's hearing in November 1999, he indicated 
that he has had double vision since surgery in service and 
currently complained of double vision, bilaterally, as well 
as pain in the back of his eye.  He stated that he was able 
to drive during the day, but not at night.  

On July 2000 VA examination, there was evidence of 
enophthalmos of the left eye.  Visual fields were full, 
bilaterally.  The examiner stated that because the veteran's 
diplopia is worse on superior and inferior gaze, his problem 
cannot be corrected with prisms.  It did not appear that the 
veteran had diplopia in the primary field of gaze.  

On June 2001 VA examination, there was  a mild degree of 
enophthalmos on the left side.  Visual fields were entirely 
full in each eye.  On April 2005 VA examination, the 
veteran's uncorrected visual acuity was 20/-70+ (right), and 
20/70- (left).  The veteran pinholes to 20/60+ (right) and 
20/70-(left).  Corrected distant vision was 20/70+ (right) 
and 20/70- (left).  Confrontation visual fields were full-to-
finger counting in both eyes.

External examination revealed left enopthalmos.  Palpebral 
fissures were 11 mm and 9mm, right and left eye, 
respectively.  Extraocular movements were full in all 
directions with 2+ left overaction of the inferior oblique in 
right gaze. Cover/uncover and cross over examination revealed 
left hypertropia.  Pupillary examination showed equal, round 
pupils with 3.5-2 mm reactivity in both eyes.  A relative 
afferent papillary defect was not present.  

Slit lamp examination revealed normal lids and lashes (except 
meibomian gland dysfunction), normal sclera and conjunctiva, 
clear cornea, deep and quiet anterior chamber, normal iris, 
and clear lens in both eyes.  Assessments included traumatic 
left orbital blowout fracture in 1982 with surgical repair 
and binocular diplopia, secondary to orbital fracture prior 
strabismus surgeries.  The examiner stated that the veteran's 
measurements have remained stable.  The veteran still had 
ocular misalignment that could cause diplopia, which measures 
nearly the same in all directions of gaze (all quadrants and 
degrees).  The examiner felt that prismatic glasses would 
probably benefit the veteran by improving or eliminating his 
diplopia on primary gaze.  The examiner raised concern about 
unexplained visual loss in both eyes, particularly the non 
service-connected right eye.  Since there was no evidence of 
ocular etiology to explain for the visual loss in the right 
eye, and given that the vision in the right eye had 
fluctuated from 1996 to 2005, the examiner entertained the 
possibility of pursuing a more extensive workup if right eye 
visual field was still normal based on upcoming testing.  
Goldmann Perimetry testing was not performed, as no 
perimetrist was present, however, in May 2005, the veteran 
underwent such testing and visual field was described as full 
and within normal limits, bilaterally.


Analysis

Pursuant to Diagnostic Code 6009 for unhealed injury of the 
eye, a compensable evaluation between 10 and 100 percent will 
be assigned for unhealed disabilities of the eye in chronic 
form, based upon impairment of visual acuity or field loss, 
pain, rest- requirements, or episodic incapacity, combining 
an additional rating of 10 percent during the continuance of 
active pathology.  A minimum evaluation of 10 percent is 
assigned during active pathology.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (2005).

With respect to visual acuity, the percentage evaluation will 
be found from Table V of the rating schedule by intersecting 
the horizontal row appropriate for the Snellen index for one 
eye and the vertical column appropriate to the Snellen index 
of the other eye.  38 C.F.R. § 4.83a (2005).

In evaluating visual acuity impairment, the best distant 
vision obtainable after the best correction by glasses will 
be the basis of the rating.  38 C.F.R. § 4.75 (2005).  Where 
service connection is in effect for only one eye, the visual 
acuity in the non service-connected eye is considered to be 
normal (20/40 or better) unless there is blindness.  38 
C.F.R. §§ 3.383, 4.84a, Diagnostic Code 6009 (2005).

In this case, because service connection is in effect only 
for the left eye and the veteran is not totally blind, vision 
in the right eye must be considered to be normal, 20/40 or 
better.  38 C.F.R. § 3.383 (2005).  In such instances, visual 
acuity of the service-connected eye is rated as 
noncompensable when corrected distant visual acuity is 20/40 
or better; it is rated 10 percent when it is 20/50, 20/70 or 
20/100.  38 C.F.R. §§ 4.83a, 4.84a, Diagnostic Code 6009 
(2005).

The Board finds that an evaluation in excess of 10 percent 
under Diagnostic Code 6009 is not warranted.  Using Table V, 
vision in the non service-connected right eye at 20/40 or 
better, and vision in the service-connected left eye of 20/70 
corresponds to a 10 percent evaluation under Diagnostic Code 
6079.  Further, the evidence does not show field loss, rest- 
requirements, episodic incapacity or continuance of active 
pathology, and his loss of visual acuity in the left eye is 
correctable to 20/70.  

The medical evidence indicates that the veteran suffers from 
diplopia.  The measurement of muscle function will be 
undertaken only when the history and findings reflect disease 
or injury of the extrinsic muscles of the eye, or of the 
motor nerves supplying these muscles.  The measurement will 
be performed using a Goldmann Perimeter Chart.  The chart 
identifies four major quadrants, (upward, downward, and two 
lateral) plus a central field (20 degrees or less).  The 
examiner will chart the areas in which diplopia exists and 
such plotted chart will be made a part of the examination 
report.  Muscle function is considered normal (20/40) when 
diplopia does not exist within 40 degrees in the lateral or 
downward quadrants, or within 30 degrees in the upward 
quadrant.  Impairment of muscle function is to be supported 
in each instance by record of actual appropriate pathology.  
Diplopia that is only occasional or correctable is not 
considered a disability.  38 C.F.R. § 4.77 (2005).

Under Diagnostic Code 6090 for diplopia, ratings are based on 
the degree of diplopia and the equivalent visual acuity.  The 
ratings are applicable to only one eye.  A rating cannot be 
assigned for both diplopia and decreased visual acuity or 
field of vision in the same eye.  When diplopia is present 
and there is also ratable impairment of visual acuity or 
field of vision of both eyes, the ratings for diplopia will 
be applied to the poorer eye while the better eye is rated 
according to the best-corrected visual acuity or visual 
field.  When the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation.  When diplopia exists in 
two individual and separate areas of the same eye, the 
equivalent visual acuity will be taken one step worse, but no 
worse than 5/200.  If the diplopia is from 31 to 40 degrees, 
it is rated (a) equivalent to 20/40 visual acuity if it is 
up; (b) equivalent to 20/70 visual acuity if it is lateral; 
and (c) equivalent to 20/200 visual acuity if it is down.  If 
the diplopia is from 21 to 30 degrees, it is rated (a) 
equivalent to 20/70 visual acuity if it is up; (b) equivalent 
to 20/100 visual acuity if it is lateral; and (c) equivalent 
to 15/200 visual acuity if it is down.  If the diplopia is 
central at 20 degrees, it is rated equivalent to visual 
acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6090 
(2005).

According to the May 2005 Goldmann Perimeter chart, the 
veteran's diplopia exists in two individual and separate 
areas of the left eye, therefore, the veteran's 20/70 visual 
acuity will be taken one step worse, which results in visual 
acuity of 20/100.  Even considering visual acuity of 20/100 
in the left eye, an evaluation in excess of 10 percent for 
diplopia is still not warranted.  See Diagnostic Codes 6079, 
6090 (2005).

The veteran's representative, in a March 2006 informal 
hearing presentation, argued that a remand is warranted 
because further workup of the veteran's non service-connected 
right eye might be indicated.  While the visual field of the 
right eye was entirely full during May 2005 testing, the 
Board notes that diplopia does not exist in both eyes, and 
there is no blindness in the right eye, therefore visual 
acuity of the non service-connected right eye is analogized 
to 20/40 or better.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected residuals 
of orbital blowout fracture of the left eye.  During his 
personal hearing, the veteran indicated that he currently 
helps his brother do concrete work.  There is no evidence 
that the veteran's left eye disability causes marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6- 96.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
diplopia of the left eye, a residual of orbital blowout 
fracture, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


